Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of updating the first paragraph of the Specification with US Patent No. 10,504,703 issued from the parent application. 

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a plasma treatment method, comprising: observing an effective influence region of the planar plasma by using an optical observation system, wherein the optical observation system comprises an observation lens, and the observation lens comprises a transparent substrate, a fluorescent coating located on a surface of the transparent substrate, and a shelter coating between the transparent substrate and the fluorescent coating, in the context of the instant claim.  The closest cited prior art of Matsumoto et.al. (US20050009347) discloses observing an effective influence region of a planar plasma by using an optical observation system that does not have an observation lens comprising a fluorescent coating located on a surface of the transparent substrate (paragraph 0028 and claims 57-72). 
Regarding claims 2-14, they are dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yang et al. (Sensors, vol. 10, year 2010, pages 5703-5723) discloses observing an effective influence region of a planar plasma by using an optical observation system comprising a fiber optic bundle and CCD detector (section 2.2).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713